                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF PENNSYLVANIA

RONALD E. KAMMERDIENER,                               :
                                                      :      CIVIL ACTION
                              Plaintiff               :
                                                      :      NO. 18--1484
               v.                                     :
                                                      :
ARMSTRONG COUNTY et.al.,                              :
                                                      :
                                                      :
                              Defendants              :




ANSWER TO PLAINTIFF’S AMENDED COMPLAINT SUBMITTED ON BEHALF OF
DEFENDANTS, REGINA HIMES AND ERIKA KIRKPATRICK , IN THEIR OFFICIAL
                           CAPACITIES

       AND NOW come Defendants Regina Himes and Erika Kirkpatrick in their official

capacities, by undersigned counsel and submit the following Answer to Plaintiff’s Amended

Complaint.

                                           First Defense

       Each of the numbered paragraphs in this First Defense is the answer of the Defendants to

the same numbered paragraphs in Plaintiff’s Amended Complaint.

       1.      The averments of this paragraph are conclusions of law requiring no response.

       2.      The averments of this paragraph are conclusions of law requiring no response.

       3.      The averments of this paragraph are conclusions of law requiring no response.

       4.      Defendants are without sufficient knowledge and information to form a belief as

to the truth or falsity of the averments in this paragraph. Therefore, the averments are denied.

       5.      No response is required to the averments of this paragraph as they are not directed
to responding defendants.

       6.      No response is required to the averments of this paragraph as they are not directed

to responding defendants.

       7.      The averments of this paragraph are admitted.

       8.      The averments of this paragraph are conclusions of law requiring no response.

       9.      The averments of this paragraph are admitted.

       10.     The averments of this paragraph are conclusions of law requiring no response.

       11.     The averments of this paragraph are conclusions of law requiring no response.

       12.     The preceding answers are incorporated herein as if fully set forth.

       13.     The averments of this paragraph are admitted.

       14.     The averments of this paragraph are admitted only to the extent that the consent

order referenced is a document which speaks for itself. Plaintiff's attempts to characterize the

consent order are therefore denied.

       15.     The averments of this paragraph are admitted only to the extent that the consent

order referenced is a document which speaks for itself. Plaintiff's attempts to characterize the

consent order are therefore denied.

       16.     The averments of this paragraph are admitted only to the extent that the consent

order referenced is a document which speaks for itself. Plaintiff's attempts to characterize the

consent order are therefore denied.

       17.     Defendants are without sufficient knowledge and information to form a belief as

to the truth or falsity of the averments in this paragraph. Therefore, the averments are denied.

       18.     The averments of this paragraph are admitted.

       19.     The averments of this paragraph are admitted.
       20.     No response is required to the averments of this paragraph as they are not directed

to responding defendants.

       21.     No response is required to the averments of this paragraph as they are not directed

to responding defendants.

       22.     No response is required to the averments of this paragraph as they are not directed

to responding defendants.

       23.     No response is required to the averments of this paragraph as they are not directed

to responding defendants.

       24.     No response is required to the averments of this paragraph as they are not directed

to responding defendants.

       25.     No response is required to the averments of this paragraph as they are not directed

to responding defendants.

       26.     No response is required to the averments of this paragraph as they are not directed

to responding defendants.

       27.     No response is required to the averments of this paragraph as they are not directed

to responding defendants.

       28.     No response is required to the averments of this paragraph as they are not directed

to responding defendants.

       29.     No response is required to the averments of this paragraph as they are not directed

to responding defendants.

       30.     It is admitted that Plaintiff sent a letter with questions to the Probation Department.

Defendants are without sufficient knowledge and information to form a belief as to the truth or

falsity of the other averments in this paragraph. Therefore, the averments are denied.
       31.     The averments of this paragraph are admitted.

       32.     The averments of this paragraph are admitted.

       33.     No response is required to the averments of this paragraph as they are not directed

to responding defendants.

       34.      No response is required to the averments of this paragraph as they are not directed

to responding defendants.

       35.      No response is required to the averments of this paragraph as they are not directed

to responding defendants.

       36.     No response is required to the averments of this paragraph as they are not directed

to responding defendants.

       37.     No response is required to the averments of this paragraph as they are not directed

to responding defendants.

       38.     No response is required to the averments of this paragraph as they are not directed

to responding defendants.

       39.     It is admitted that Plaintiff signed a new consent order. The other averments of this

paragraph are denied as stated.

       40.     The averments of this paragraph are denied.

       41.     Defendants are without sufficient knowledge and information to form a belief as to

the truth or falsity of the averments in this paragraph. Therefore, the averments are denied.

       42.     The averments of this paragraph are conclusions of law requiring no response.

       43.     No response is required to the averments of this paragraph as they are not directed

to responding defendants.

       44.     No response is required to the averments of this paragraph as they are not directed
to responding defendants.

       45.     No response is required to the averments of this paragraph as they are not directed

to responding defendants.

       46.     The averments of this paragraph are denied.

       47.     No response is required to the averments of this paragraph as they are not directed

to responding defendants.

       48.     The averments of this paragraph are denied.

       49.     The averments of this paragraph are conclusions of law requiring no response.

       50.     The averments of this paragraph are conclusions of law requiring no response.

       51.     The preceding answers are incorporated herein as if fully set forth.

       52-58. The averments of this paragraph are conclusions of law requiring no response.

       59.     The averments of this paragraph are denied.

       60.     The averments of this paragraph are conclusions of law requiring no response.

       61.     The averments of this paragraph are conclusions of law requiring no response.

       62.     The averments of this paragraph are denied.

       63.     The consent order is a document which speaks for itself. Plaintiff’s

characterizations are therefore denied.

       64.     The averments of this paragraph are conclusions of law requiring no response.

       65.     No response is required to the averments of this paragraph as they are not directed

to responding defendants.

       66.     No response is required to the averments of this paragraph as they are not directed

to responding defendants.

       67.     The averments of this paragraph are denied.
       68.     The averments of this paragraph are denied.

       69.     No response is required to the averments of this paragraph as they are not directed

to responding defendants.

       70.     The averments of this paragraph are denied.

       71.     No response is required to the averments of this paragraph as they are not directed

to responding defendants.

       72.     The averments of this paragraph are denied.

       73.     The averments of this paragraph are conclusions of law requiring no response.

       74.     The averments of this paragraph are denied.

       75.     The averments of this paragraph are denied.

       76.     The averments of this paragraph are denied.

       77.     The averments of this paragraph are conclusions of law requiring no response.

       78.     The preceding answers are incorporated herein as if fully set forth.

       79.     The averments of this paragraph are conclusions of law requiring no response.

       80.     The averments of this paragraph are conclusions of law requiring no response.

       81.     The averments of this paragraph are conclusions of law requiring no response.

       82.     The averments of this paragraph are denied.

       83.     The averments of this paragraph are denied.

       84.     Defendants are without sufficient knowledge and information to form a belief as

to the truth or falsity of the averments in this paragraph. Therefore, the averments are denied.

       85.     The consent order is a document which speaks for itself.                   Plaintiff’s

characterizations are conclusions of law requiring no response.

       86.     The averments of this paragraph are denied.
       87.    No response is required to the averments of this paragraph as they are not directed

to responding defendants.

       88.    The averments of this paragraph are denied.

       89.    The averments of this paragraph are conclusions of law requiring no response.

       90.    The averments of this paragraph are denied.

       91.    The averments of this paragraph are denied.

       92.    The averments of this paragraph are denied.

       93.    The averments of this paragraph are conclusions of law requiring no response.

       94.    The preceding answers are incorporated herein as if fully set forth.

       95.    The averments of this paragraph are conclusions of law requiring no response.

       96.    The averments of this paragraph are conclusions of law requiring no response.

       97.    The averments of this paragraph are conclusions of law requiring no response.

       98.    The averments of this paragraph are denied.

       99.    The averments of this paragraph are conclusions of law requiring no response.

       100.   No response is required to the averments of this paragraph as they are not directed

to responding defendants.

       101.   The averments of this paragraph are denied.

       102.   The averments of this paragraph are conclusions of law requiring no response.

       103.   The averments of this paragraph are denied.

       104.   The averments of this paragraph are denied.

       105.   The averments of this paragraph are denied.

       106.   The averments of this paragraph are conclusions of law requiring no response.

       107.   The preceding answers are incorporated herein as if fully set forth.
       108.   The averments of this paragraph are denied.

       109.   The averments of this paragraph are denied.

       110.   The averments of this paragraph are denied.

       111.   No response is required to the averments of this paragraph as they are not directed

to responding defendants.

       112.   The averments of this paragraph are denied.

       113.   The averments of this paragraph are denied.

       114.   The averments of this paragraph are denied.

       115.   The averments of this paragraph are denied.

       116.   The averments of this paragraph are denied.

       117.   The averments of this paragraph are conclusions of law requiring no response.

       118.   The preceding answers are incorporated herein as if fully set forth.

       119.   The averments of this paragraph are conclusions of law requiring no response.

       120.   No response is required to the averments of this paragraph as they are not directed

to responding defendants.

       121.   The averments of this paragraph are denied.

       122.   The averments of this paragraph are denied.

                                            Second Defense

       All claims against Regina Himes and Erika Kirkpatrick in their official capacities are

barred by the Eleventh Amendment.


                                            Third Defense

       Plaintiff’s claims are precluded by the Rooker-Feldman doctrine.
                                            Fourth Defense

       Heck v. Humphrey bars Plaintiff’s claims to the extent they present a challenge to his

state court sentence.

                                             Fifth Defense

       Regina Himes and Erika Kirkpatrick in their official capacities are not persons who are

subject to suit under 42 U.S.C. §1983.


                                             Sixth Defense


       Plaintiff’s request for injunctive relief violates notions of federalism and comity between

federal and state courts.


       WHEREFORE, Defendants, Regina Himes and Erika Kirkpatrick, respectfully request

this Honorable Court dismiss all official capacity claims against them in Plaintiff’s Amended

Complaint.




                                                     Respectfully submitted,



                                                     /S/Caroline Liebenguth
                                                     CAROLINE LIEBENGUTH, ESQUIRE
                                                     Attorney I.D. No. PA37572
                                                     Supreme Court of Pennsylvania
                                                     Administrative Office of PA Courts
                                                     Frick Building, Suite 416
                                                     Pittsburgh, PA 15219
                                                     Caroline.Liebenguth@pacourts.us
                                                     (412) 565-5032, Fax: (412) 565-3025

                                                     Attorney for Regina Himes and Erika
                                                     Kirkpatrick in their official capacities
